Citation Nr: 1308589	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as palpitations-supraventricular tachycardia.

2.  Entitlement to service connection for left patella femoral syndrome (hereinafter 'left knee disorder').

3.  Entitlement to an initial compensable evaluation for gastroresophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision denied entitlement to service connection for heart and left knee disorders and granted service connection for GERD, assigning a noncompensable rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's September 2010 hearing notification letter was sent to an address in Tampa, Florida.  Prior to this notice, all communication was sent to the Veteran at a home address in Margate, Florida.  See e.g., June 2010 Hearing confirmation notice.  Following the September 2010 hearing notification, the Veteran did not appear at her November 2010 Board hearing in St. Petersburg, Florida.  

Generally, VA is not required "to turn up heaven and earth" to find the correct address for a claimant.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As of September 2010 the Veteran had not requested that an address other than the Margate, Florida address be used.  The RO should contact the Veteran to obtain the current, correct mailing address.  The RO should then schedule the Veteran for a videoconference Board hearing and provide her and her representative with all notice pertaining to this hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing and using the correct address, resend the September 2010 hearing notification letter to the Veteran and her representative.  All efforts to send this evidence must be noted in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


